Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 05, 2018

The Court of Appeals hereby passes the following order:

A19A0411. BRIDGETTE MORRIS v. BRUCE DAVIS SMITH.


       Bridgette Morris and Bruce Smith were divorced in 2010. Their divorce decree
required Smith to make monthly payments to Morris for the support of the parties’
then-minor child. A settlement agreement incorporated into the divorce decree
further required Smith to pay for the child’s private education and extracurricular
activities.
       In 2018, Smith filed a petition for a declaratory judgment in which he sought
a declaration that his obligations had terminated in December 2017 pursuant to the
terms of the divorce decree and settlement agreement. The trial court granted Smith’s
petition, and Morris filed a notice of appeal to the Supreme Court, which transferred
the matter to this Court. We lack jurisdiction.
       Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate
of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must
be initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a)
(2), (b); Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal in a
domestic relations case in which custody is not at issue must be brought by
discretionary application); Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996) (“Regardless how this case was couched or pursued, it
involves collection of child support moneys and it is a domestic relations matter.”)
(punctuation omitted). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak, 221 Ga. App. at 257. Morris’s failure to follow the proper
procedure deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED. See id. at 257-258.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/05/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.